In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-90V
                                         UNPUBLISHED


 CHARLES SHANE ROBERSON,                                      Chief Special Master Corcoran

                         Petitioner,                          Filed: February 11, 2020
 v.
                                                              Special Processing Unit (SPU);
 SECRETARY OF HEALTH AND                                      Ruling on Entitlement; Concession;
 HUMAN SERVICES,                                              Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for petitioner.

Kyle Edward Pozza, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

         On January 17, 2019, Charles Shane Roberson filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act”). Petitioner alleges that his November 14, 2017 influenza
(“flu”) vaccination caused him to suffer a Shoulder Injury Related to Vaccine
Administration (“SIRVA”) . Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On February 7, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 5. Specifically, Respondent indicates that

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am

required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for

ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        [m]edical personnel at the Division of Injury Compensation Programs,
        Department of Health and Human Services (DICP), have reviewed the
        petition and medical records filed in the case. It is respondent’s position that
        petitioner has satisfied the criteria set forth in the Vaccine Injury Table
        (Table) and the Qualifications and Aids to Interpretation (QAI); petitioner
        had no history of pain, inflammation or dysfunction in his right shoulder; his
        pain and reduced range of motion occurred within 48 hours of receipt of an
        intramuscular vaccination; his symptoms were limited to the shoulder in
        which the vaccine was administered; and no other condition or abnormality
        was identified to explain his initial symptoms. 42 C.F.R. § 100.3(a), (c)(10).
Id. at 5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                     s/Brian H. Corcoran
                                     Brian H. Corcoran
                                     Chief Special Master




                                               2